DETAILED ACTION
This action is responsive to the following communication: the response filed on 6/11/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 2, 7, 9, 13-14, 16, and 19 are withdrawn; 1, 3-6, 8, 10-12, 15, and 17-18 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 2, 7, 9, 13-14, 16, and 19 are cancelled.

Allowable Subject Matter
Claim(s) 1, 3-6, 8, 10-12, 15, and 17-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely  wherein the second terminal of the second capacitor is electrically connected to an input terminal of the second inverter, wherein 
With respect to independent claim 5 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the second transistor is configured to switch conduction and non-conduction between the output terminal of the first inverter and the second wiring, wherein the fourth transistor is configured to switch conduction and non-conduction between the output terminal of the second inverter and the first wiring.
With respect to independent claim 6 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the second transistor is configured to switch conduction and non-conduction between the output terminal of the first inverter and the second wiring, the fourth transistor is configured to switch conduction and non-conduction between the output terminal of the second inverter and the first wiring.
With respect to independent claim 10 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the second transistor is configured to switch conduction and non-conduction between the output terminal of the first inverter and the second wiring, wherein the fourth transistor is configured to switch conduction and non-conduction between the output terminal of the second inverter and the first wiring.
The allowable claims are supported in at least fig. 4 of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone  and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824